Curia, per

O’Neall, J.
In this case it is in vain to say that the defendant is a solicitor in Equity — that the payment was made to him as such — and that, therefore, he is only liable to be proceded against in that Court.
That Court alone possessed the power of compelling him to refund by rule and attachment.
But here, like any other officer who, by color of his office, receives money to which he is not legally entitled, he may be compelled to refund it by an action for money had and received.
The defendant, it is plain, is not entitled to more costs than have been taxed for him by the commissioner. If he had supposed himself entitled to more, he should have had the commissioner’s taxation corrected by the Chancellor.
The decree in the case of Coin vs. Orr and Palmer, directs this plaintiff “ to pay all the costs in the case.” Those words mean the legal costs given by the fee bill to both parties in the cause, and no more. They do not embrace counsel fees or expenses not provided for by the fee bill.
The motion to reverse the decree below is dismissed.
Evans, Withers and Whitner, JJ. concurred.
Frost, J. absent at the argument.

Motion dismissed.